

115 HRES 445 IH: Honoring the life and legacy of Liu Xiaobo for his steadfast commitment to the protection of human rights, political freedoms, free markets, democratic elections, government accountability, and peaceful change in the People’s Republic of China.
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 445IN THE HOUSE OF REPRESENTATIVESJuly 13, 2017Mr. Meadows (for himself, Mr. McGovern, and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONHonoring the life and legacy of Liu Xiaobo for his steadfast commitment to the protection of human
			 rights, political freedoms, free markets, democratic elections, government
			 accountability, and peaceful change in the People’s Republic of China.
	
 Whereas Liu Xiaobo was born on December 28, 1955, in Changchun, China; Whereas Liu Xiaobo received his bachelor’s degree in literature from Jilin University in 1982, his master’s degree at Beijing Normal University in 1984, and his doctorate degree in 1988 in literature, after publishing several best-selling books over the course of pursuing his doctorate degree;
 Whereas Liu Xiaobo began his work as a visiting lecturer at universities across the world, including Columbia University in New York City;
 Whereas over the tenure of his career, Liu Xiaobo authored 18 major publications; Whereas Liu Xiaobo was active in the Tiananmen Square protests, where he initiated the Tiananmen Four Gentlemen Hunger Strike, which lasted three days;
 Whereas Liu Xiaobo has been credited for saving many students’ lives by helping to negotiate their evacuation of the square;
 Whereas Liu Xiaobo was detained and jailed for his role in the protests (1989–1991), and then jailed again for advocating that the Chinese government redress its wrongdoings in the student protest (1996–1999);
 Whereas Liu Xiaobo married Liu Xia in 1996, who has stood bravely by his side as a partner and fellow activist;
 Whereas, on December 9, 2008, a diverse group of more than 300 Chinese scholars, writers, lawyers, and activists issued Charter 08, a manifesto calling on the Chinese Communist Party to abandon authoritarian rule in favor of democracy, the guarantee of human rights, and the rule of law;
 Whereas Liu Xiaobo was one of the original drafters of Charter 08 and was taken into custody just days before the manifesto was released;
 Whereas in December 2009, a Beijing court sentenced Liu Xiaobo to 11 years in prison for inciting subversion of state power for his involvement in drafting Charter 08; Whereas Liu Xiaobo was awarded the Nobel Peace Prize on October 8, 2010, for his long and non-violent struggle for fundamental human rights in China;
 Whereas Liu Xiaobo’s wife, Liu Xia, has been held in extra-legal home confinement since October 2010, two weeks after her husband’s Nobel Peace Prize award was announced, and has reportedly suffered severe health problems over the years which required hospitalization;
 Whereas in May 2011, the United Nations Working Group on Arbitrary Detention issued opinions declaring that the Chinese government’s imprisonment of Liu Xiaobo and the detention of Liu Xia both contravened the Universal Declaration of Human Rights;
 Whereas Liu Xiaobo has also received over a dozen awards and honors from several international groups for his work as a defender of the press, an outstanding democratic activist, and a defender of human rights;
 Whereas Liu Xiaobo was diagnosed with terminal liver cancer in May 2017; Whereas Liu Xiaobo died on July 13, 2017, while serving his 11-year prison sentence; and
 Whereas Liu Xiaobo dedicated his life to human rights, not only in his own country, but across the globe;
		
	
 That the House of Representatives— (1)recognizes the life and accomplishments of Liu Xiaobo; and
 (2)calls for the Chinese government to release Liu Xiaobo’s wife, Liu Xia, from house arrest, and allow her to settle in a place or country of her own choosing.
			